Citation Nr: 1021343	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION


The appellant served 26 years with the Tennessee Army 
National Guard from May 1969 to August 1995, to include a 
period of active duty for training (ACDTRA) from August 1969 
to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision issued in May 
2008, in which the RO denied the appellant's claims for 
service connection.  He perfected an appeal to both denials. 

In March 2010, the appellant testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the RO; a 
copy of the transcript is associated with the record.  At the 
time of the hearing, the appellant submitted additional 
evidence, along with a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further 
development is warranted.  

With respect to the appellant's Army National Guard service, 
the applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury 
incurred in or aggravated coincident with ACDUTRA, or for 
disability resulting from injury during inactive duty for 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (23), (24) 
(West 2002); 38 C.F.R. § 3.6 (2009).  

In various statements and during his hearing testimony, the 
appellant has claimed a relationship between his hearing loss 
and claimed tinnitus and his Army National Guard service, 
indicating that he served one weekend a month on INACDUTRA 
and two weeks each year on ACDUTRA; however, neither the 
appellant's military occupational specialty (MOS) nor the 
actual periods during which he served on ACDUTRA or INACDUTRA 
after December 1969 has been verified.  Only service 
department records can establish if and when a person was 
serving on active duty, ACDUTRA, or INACDUTRA. See Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). Given the governing legal 
authority, set forth above, VA should undertake appropriate 
action to verify the dates of ACDUTRA and INACDUTRA for the 
appellant's National Guard service and to ascertain any MOS 
assigned to the appellant while serving in the National 
Guard.

Moreover, the claims file only includes copies of selected 
service treatment records provided by the appellant for his 
extensive period of National Guard service, as it appears 
that no response was received in response to the RO's request 
for service personnel and treatment records from the 
Tennessee National Guard in Lenoir City, Tennessee.  Thus, on 
remand, VA should also attempt to obtain any service 
treatment records for the period from May 27, 1969 through 
August 31, 1995.  In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 3.159(c)(2) 
(2009) with respect to requesting records from Federal 
facilities.

The Board also notes that the medical evidence of record 
includes a report of a private audiometric evaluation 
performed in January 2006 that shows a graphical display of 
audiogram test results that have not been converted to an 
appropriate numerical form.  Accordingly, this evidence 
requires translation by a certified specialist.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  This should be accomplished 
on remand.

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  The Board further notes that the 
above private audiometric evaluation and an October 1991 
National Guard examination report reflects audiometric 
results showing hearing loss, in each ear, to an extent 
recognized as a disability under 38 C.F.R. § 3.385.  

During his hearing, the appellant indicated that he hears 
ringing in the ears a lot.  With regard to the appellant's 
service-connection claim for tinnitus, in Charles v. 
Principi, 16 Vet. App. 370 (2002), the U.S. Court of Appeals 
for Veterans Claims determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.  
However, it is unclear from the record whether he has been 
diagnosed with tinnitus.  Thus, questions remain, however, as 
to whether he actually has tinnitus and, if he has, whether 
there exists a medical nexus between the appellant's 
bilateral hearing loss and tinnitus and National Guard 
service, to include alleged in-service noise exposure.  In 
this regard, the Board notes that, in March 2010 statements, 
two comrades indicated that for several years in the 1960s 
and 1970s, they and the appellant were exposed to small arms 
fire, machinegun fire, mortar fire, and other blasts.

While the appellant's service treatment records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, he and his comrades are 
competent to assert the occurrence of in-service injury, to 
include in-service noise exposure.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Considering the circumstances of 
his service, the appellant was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued 
Training Letter No. 09-05 (Aug. 5, 2009) recently superseded 
by Training Letter 10-02, which discusses how to request 
medical opinions for claimed hearing loss and tinnitus, as 
well as the need to ensure the accuracy of any completed VA 
examination reports and medical opinions.  In light of the 
above, the Board finds that a VA examination and medical 
opinion explicitly addressing the medical relationship, if 
any, between the claimed disabilities and likely in-service 
noise exposure during any period(s) of ACDUTRA and/or 
INACDUTRA-that is supported by fully-stated rationale, would 
be helpful in resolving the claims for service connection.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim(s) for service connection.  See 
38 C.F.R. § 3.655(b) (2009).  If the appellant fails to 
report to the scheduled examination, VA must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the appellant by the 
pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), ARPERCEN, the 
Department of the Army, and any other 
appropriate source to verify the 
appellant's service, to particularly 
include personnel records identifying 
the appellant's MOS and verifying all 
of the appellant's actual periods of 
ACDUTRA and INACDUTRA in the Army 
National Guard from May 27, 1969 
through August 31, 1995.  VA should 
also request any service treatment 
records for the appellant's period of 
service in the National Guard.

VA should continue efforts to procure the 
relevant records relating to the 
appellant's National Guard service until 
either the records are received, or until 
it receives specific information that the 
records sought do not exist or that 
further efforts to obtain them would be 
futile.  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

2.  Have a certified specialist 
translate any graphical display of 
audiogram test results that have not 
been converted to an appropriate 
numerical form, in particular the 
private audiometric evaluation 
performed in January 2006.  All records 
and/or responses received should be 
associated with the claims file.  

3.  After all records and/or responses 
received are associated with the claims 
file, arrange for the appellant to 
undergo a VA examination in accord with 
Training Letter No. 10-02, at an 
appropriate VA medical facility. The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the examiner designated to 
examine the appellant, and the report of 
examination should include discussion of 
the appellant's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.

In accord with Training Letter No. 10-02, 
the examiner should specifically 
indicate, with respect to each ear, 
whether the appellant currently has 
tinnitus and hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000 or 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC test of less than 
94 percent).  

If any hearing loss disability and/or 
tinnitus is diagnosed, also with respect 
to each ear, the physician should offer 
an opinion, consistent with sound medical 
principles, as whether it is at least as 
likely as not (50 percent or greater 
probability) that such disability is the 
result of injury or disease (to 
particularly include alleged in-service 
noise exposure) incurred or aggravated by 
(a) disease or injury during any period 
of active duty for training (ACDUTRA) 
during National Guard service; or (b) 
injury during a period of inactive duty 
training (INACDUTRA) during National 
Guard service.  If tinnitus is associated 
with conditions other than hearing loss, 
the audiologist must indicate that the 
complaint of tinnitus requires referral 
to another provider (appropriate provider 
to be determined by the VA Medical Center 
(VAMC), Compensation & Pension (C&P) 
Director or other responsible person as 
with contractors) for determination of 
etiology.

The examiner should set forth all 
examination findings meeting the 
provisions of Training Letter No. 10-02, 
along with a complete rationale for the 
conclusions reached, in a printed report.

4.  If the appellant fails to report to 
the scheduled examination, VA must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
appellant by the pertinent VA medical 
facility.

5.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remaining on 
appeal.  If any benefit sought remains 
denied, furnish an appropriate 
supplemental statement of the case to the 
appellant and his representative and 
provide them the requisite time period to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


